The opinion of the court was delivered,
by
By the report of the auditor, it appears that the property sold were the fixtures of the distillery of Winston E. Roger's, the defendant in the Blake judgment, consisting of tubs, boilers, tools, stills, &e., with some office furniture of inconsiderable value, all on and belonging to the distillery premises. The defendant became indebted to the United States for taxes on his distilled spirits, manufactured in this distillei’y, and for his deficient returns, and for a capacity-tax on his distillery. Rogers was actually indebted to the United States in the sum of $1613 for unpaid taxes alone on his distilled spirits, which being greater than the amount for distribution, makes it unnecessary to consider the remaining portions of the claim of the government.
By the Act of Congress of 20th July 1868, “ imposing taxes on distilled spirits and tobacco, and for other purposes,” (15 Stat. at Large 125), it is enacted “ that there shall be levied and collected on all distilled spirits, on which the tax prescribed by law has not been paid, a tax of fifty cents on each and every proof *207gallon, to be paid by the distiller, owner or person having possession thereof before removal from distillery warehouse; and the tax on such spirits shall be collected on the whole number of gauge or wine gallons, when below proof, and shall be increased in proportion for any greater strength than the strength of proof spirit as defined in this act; and any fractional part of a gallon in excess of the number of gallons in a cask or package shall be taxed as a gallon. Every proprietor or possessor of a still, distillery or distilling apparatus, and every person in any manner interested in the use of any such still, distillery or distilling apparatus, shall be jointly and severally liable for the taxes imposed by law on the distilled spirits produced therefrom, and the tax shall be a first lien on the spirits distilled, the distillery used for distilling the same, the stills, vessels, fixtures and tools therein, and on the lots or tracts of land whereon the said distillery is situated, together with any building thereon, from the time said spirits are distilled until the said tax shall be paid.”
The argument of the appellants is, that the sheriff could not sell the property except subject to the lien of the government for the unpaid tax. In plain language, he could not give a title to the property sold by him as an officer of the law. If, therefore, he sold the articles levied upon in twenty-five different lots to twenty-five different persons for twenty-five different prices, would each lot be subject to the whole fixed lien, or how much of it ?
The case of The Royal Saxon is an answer to this argument. In Taylor v. Carryl, 20 Howard 583, the Supreme Court of the United States held that, where property is levied upon, it is not liable to be taken by an officer acting under another jurisdiction. Speaking of a seizure by a sheriff under process from a state court, and a subsequent seizure of the same property by the marshal, under process against the same defendant, it is said, “ The marshal or the sheriff, as the case may be, acquires a special property in the goods, and may maintain an action for them. But if the same goods may he taken in execution hy the marshal and the sheriff\ does this special property vest in the one or the other, or both of them ? NO SUCH CASE CAN EXIST: property once levied upon remains in the custody of the law, and is not liable to be taken by another execution in the hands of a different officer, and especially by an officer acting under another jurisdiction.”
The sheriff having sold the property under an execution from a state court, the distribution will be made by that tribunal, and in so doing, it will recognise the unpaid tax on the distilled spirits as the first lien, and direct its payment accordingly. This has been done by the court below in the present case, following the precedent in the appeal of The United States v. Black et al., from the decree of the Court of Common Pleas of Cumberland *208county, the opinion in which case was filed at Pittsburg on the 19th October 1869.
This, of course, reaches the claim of the landlord, the unpaid tax being made a first lien on the distilled spirits, the distillery used for distilling the same, the stills, vessels, fixtures and tools therein, from the time said spirits are distilled until the said tax shall be paid, which secures its first payment out of the proceeds of such sale.
“ The power to impose taxes is one so unlimited in force and so searching in extent, that the courts scarcely venture to declare that it is subject to any restrictions, except such as rest in the discretion of the authority which exercises it. It reaches to every trade or occupation; to every object of industry, use or enjoyment ; to every species of possession, and it imposes a burden which in case of failure to discharge it, may be followed by seizure and sale or confiscation of propertyCooley on Constitutional Limitation 479. The laws of the United States are supreme on all subjects to which the legislative power of Congress extends.
Decree affirmed, and appeals dismissed at the costs of the appellants.